DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2021was filed after the mailing date of the notice of allowance  on 02/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
As per independents claims 1, 11 and 16 art of record fails to disclose:
“maintain N message queues corresponding to N VM flavors, wherein the N VM flavors are associated with N distinguishable configuration requirements for supporting placement of at least a first VM on at least a first host with limited resources, and wherein each of the N message queues corresponds to only one of the N VM flavors; wherein a first host from among a plurality of hosts subscribes to a first message queue from among the N message queues”;
Art of record Wang and sabharwal disclose maintaining a set of VMs flavor on the database as a set of catalog. And for VMs that is subject to deployment a list of candidate is generated. That list will be filtered based on resource configuration that matches the VMS requirement and the VM will be deployed/migrated/placed in such .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155.  The examiner can normally be reached on Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/BRAHIM BOURZIK/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191